Citation Nr: 0507160	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  02-06 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to an initial compensable evaluation for right 
ear hearing loss disability.

Entitlement to an initial compensable evaluation for 
cholesteatoma due to a perforated tympanic membrane.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
August 1943.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.

When this case was last before the Board, it was remanded for 
a hearing.  In March 2004, a hearing before a hearing officer 
was held at the RO.  A transcript of that hearing is of 
record.  At that hearing the veteran raised a claim for 
service connection for hearing loss disability of the left 
ear.  In an August 2004 rating decision, the RO denied 
service connection for this disability.  The veteran filed a 
timely notice of disagreement in January 2005.  The RO 
subsequently issued a statement of the case in January 2005.  
In a cover letter sent with the statement of the case, the 
veteran was informed of the requirement that he submit a 
timely substantive appeal to perfect his appeal with respect 
to this new issue.  To date, no substantive appeal has been 
received.  Therefore, the Board has concluded that the 
veteran is not currently seeking appellate review with 
respect to this issue.

The Board also notes that entitlement to a 10 percent 
evaluation based upon multiple, noncompensable service-
connected disabilities was granted in a November 2001 rating 
decision.


FINDINGS OF FACT

1.  The veteran has level III hearing impairment in both 
ears.

2.  The veteran's cholesteatoma due to perforated tympanic 
membrane is not manifested by suppuration or aural polyps.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for right ear 
hearing loss disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 
6100 (2004).

2.  A compensable schedular evaluation for cholesteatoma due 
to perforated tympanic membrane is not warranted.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6200, 6211 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that VA's General 
Counsel has held that 
the notification requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are not applicable to initial evaluation 
issues such as the issues currently before the Board.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board is bound by 
this opinion.  See 38 U.S.C.A. § 7104(c) (West 2002).  

In any event, the record reflects that through the statement 
of the case, supplemental statement of the case, and letters 
dated in February, March, July, August, and October 2001 from 
the RO, the veteran has been informed of the evidence and 
information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of his 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  Although VA 
did not specifically inform the veteran that he should submit 
any pertinent evidence in his possession, it did inform him 
of the evidence that would be pertinent and that he should 
either submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination.  He also testified before a hearing officer at 
the RO.  The veteran has not identified any outstanding 
evidence or information that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  

Accordingly, the Board is satisfied that no further 
development of the record is required with respect to these 
claims.  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities, 
except as noted below.  

Some of the veteran's service medical records were presumably 
destroyed in the accidental fire at the National Personnel 
Records Center in 1973.  The available service medical 
records show that in July 1943 the veteran had a large 
perforation in his right ear.  An August 1943 service medical 
record notes that the veteran had otitis media of the right 
ear, which was both chronic and purulent.  The veteran stated 
that he had suffered from this condition for fifteen years.

Surgeon General's reports note the veteran's diagnosis of 
chronic otitis media.  The veteran was discharged for 
disability not incurred in the line of duty.  

An April 2001 VA outpatient treatment record notes that the 
veteran's right tympanic membrane was virtually absent and 
there were a bony deformity and small evidence of cerumen.  
The veteran was referred for manual removal of the cerumen 
because the tympanic membrane damage did not allow for 
flushing of the ears.

A July 2001 VA audiology note states that the veteran was 
seen for a hearing aid evaluation.  Another July 2001 VA 
audiology note states that the audiogram showed bilateral 
sensorineural hearing loss with a slight conductive component 
in the right ear.  The veteran reported that his right ear 
drains when he gets an upper respiratory infection.  The 
right ear revealed a small amount of cerumen in the external 
auditory canal; this was removed.  A cholesteatoma was found.  

The report of a September 2001 VA examination notes that the 
veteran's mastoid tips, pinna, and external auditory canals 
were normal.  The right ear showed a whitish lesion, which 
was visible behind the tympanic membrane in the anterior 
portion.  Audiogram results were:  



1000
2000
3000
4000
Average
Right 
Ear

65
65
75
75
70
Left 
Ear

60
60
70
70
65

Discrimination scores were 88 percent on the right side and 
84 percent on the left side.  The otoscopy showed that the 
right ear had drainage and blood in the canal so that the 
examiner was unable to see the eardrum.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2004).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  The Board notes that the 
veteran's hearing loss disability does not comport with 
either of these exceptional patterns of hearing impairment.

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear.  The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.

In considering the veteran's claim of entitlement to a 
compensable rating for right ear hearing loss disability, the 
Board notes that the findings on the September 2001 
audiometric evaluation are indicative of level III hearing 
impairment in the right ear.  Level III hearing impairment in 
one ear with normal hearing in the other ear is considered 
noncompensably disabling.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  

Prior to December 6, 2002, where service connection has been 
granted only for defective hearing involving one ear and the 
claimant does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear is considered 
to be normal.  38 C.F.R. §§ 3.383, 4.85.  Effective from 
December 6, 2002, 38 C.F.R. § 3.383 was amended to provide 
that where hearing impairment in the service-connected ear is 
compensable to a degree of 10 percent and the hearing 
impairment in the other ear is considered a disability under 
§ 3.385, the hearing impairment in the non service-connected 
ear will be considered in evaluating the service-connected 
disability.  69 Fed. Reg. 48148-50 (August 9, 2004) [to be 
codified as amended at 38 C.F.R. § 3.383(a)].  

As noted above, the hearing impairment in the veteran's right 
ear is not to a compensable degree.  Therefore, the hearing 
impairment in the non service-connected ear is not for 
consideration in evaluating the service-connected disability.  
In any event, the hearing impairment in the veteran's left 
ear is also level III.  Level III hearing impairment in both 
ears is considered noncompensably disabling.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  Therefore, the service-
connected right ear hearing impairment is properly evaluated 
as noncompensably disabling.  

With respect to the veteran's claim for entitlement to a 
compensable rating for cholesteatoma due to a perforated 
tympanic membrane, the medical evidence fails to show that 
the veteran has any associated pus or aural polyps, which are 
necessary for a 10 percent rating under Diagnostic Code 6200.  
Under that code, chronic suppurative otitis media, 
mastoiditis, cholesteatoma, or any combination thereof, 
warrants a 10 percent evaluation during suppuration, or with 
aural polyps.  Otherwise, a noncompensable rating is 
assigned.  38. C.F.R. § 4.87, Diagnostic Code 6200 (2004).  
Because the veteran does not have aural polyps and he does 
not experience suppuration, a compensable rating is not 
warranted.

The Board has also considered whether a compensable rating 
could be assigned under any other diagnostic code, but has 
found none.  In this regard, the Board notes that perforation 
of the tympanic membrane warrants only a noncompensable 
rating.  38 C.F.R. § 4.87, Diagnostic Code 6211.  

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran has not required frequent 
hospitalization for either his right ear hearing loss 
disability or the cholesteatoma and the manifestations of 
such are consistent with the assigned schedular evaluations.  
In sum, there is no indication that the average industrial 
impairment from either disability would be to a compensable 
degree.  Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to an initial compensable evaluation for right 
ear hearing loss disability is denied.

Entitlement to an initial compensable evaluation for 
cholesteatoma due to perforated tympanic membrane is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


